DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,295,483 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 3, 9, 10, 28-32, 35 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peschmann (US 2005/0117700 A1) in view of Leue (US 2005/0249416 A1).
Regarding claims 1, 9 and 30, Peschmann discloses an x-ray imaging system for scanning an object (Figs.11, 12, 16 and 17), including:
a) an x-ray source 1240;

c) at least one processor configured to execute programmatic instructions that, when executed:
d) receive the x-ray image data and generate at least a tomographic image from the x-ray image data (pars.0145 and 0148);
e) determine a probability of a threat being present based on the image data (first step 1625; par.0151);
f) allocate the object to a category indicative of safety based on the probability of the threat being present (second step 1625; last two sentences of par.0152); and
g) cause the object to be automatically sorted based on the category (last two sentences of par.0152); specifically into a clear (skip 2nd stage inspection) or not clear (proceed to 2nd stage inspection).

Further regarding claims 1 and 30, Peschmann does not specifically disclose that the x-ray source is a plurality of stationary x-ray sources arranged at least partially around the imaging volume, where the detectors are configured to detect the x-rays emitted by the plurality of stationary x-ray sources.
Leue teaches the practice of providing either a 3rd generation rotating gantry (Fig.1) such as that disclosed in Peschmann, or a completely stationary gantry (Figs.2A and 2B, par.0025), the stationary gantry having a plurality of stationary x-ray sources 212 and a plurality of detectors 216 arranged at least partially around the imaging volume and are configured to detect 
It would have been obvious to one of ordinary skill in the art at the time of the invention for Peschmann to have a plurality of stationary x-ray sources arranged at least partially around the imaging volume, and the detectors are configured to detect the x-rays from the stationary x-ray sources, as taught by Leue, in order to improve operational performance and longevity.

With respect to claims 3 and 32, Peschmann further discloses that the plurality of parameters includes a constant gray level of the x-ray image data (spatial variations in CT density data, par.0151).

With respect to claims 10 and 37, Leue further teaches that each of the plurality of detectors 216 is positioned in two or more detector arrays 217, where each of the two or more detector arrays 217 is configured in a form of a linear array of detectors (Fig.2B).


With respect to claims 28 and 31, Peschmann further discloses that the processor further determines a plurality of parameters (density, mass, par.0151) from the x-ray image data and applies one or more functions to the determined plurality of parameters (statistical analyses, par.0151) to generate an output (first step 1625).

With respect to claims 29 and 35, Peschmann further discloses that the processor constructs information based on the output and determines whether the information is indicative of a threat (second step 1625).


Claim 2, 4-6, 12-17, 33, 34, 36 and 38-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peschmann and Leue, as applied to claims 1 and 30 above, in further view of Naidu (US 2007/0031036 A1) and Simanovsky (US 6,317,509 B1, incorporated by reference in par.0098 of Naidu).

With respect to claims 2, 4-6, 12-17, 33, 34, 36 and 38-43, Peschmann does not specifically disclose the extent to which the CT image data is analyzed.

Further with respect to claims 2 and 36, Naidu teaches that the information includes an extent of volume contiguity (the more disrupted a given object volume’s histogram is defined in step 400, the more likely it is a threat in step 450:  par.0145).  In this manner, false positives are reduced, thus providing more accurate threat detection with higher throughput, reducing the need for further stages of scanning.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the information of Peschmann to include an extent of volume contiguity, as taught by Naidu, in order to improve the accuracy and efficiency of the baggage inspection process.

Further with respect to claims 4 and 34, Naidu teaches that the x-ray image data includes data representative of 2D images and where the plurality of parameters are extracted from at least one of the 2D images 305 and the tomographic image 303 (Fig.6).  In this manner, false positives are reduced by basing the information extraction on more views, thus providing more accurate threat detection with higher throughput, reducing the need for further stages of scanning.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the information of Peschmann to extract the plurality of parameters from at least one 2D image and the tomographic image, as taught by Naidu, in order to improve the accuracy and efficiency of the baggage inspection process.

Further with respect to claims 5 and 33, Naidu teaches that the plurality of parameters include more than one parameter and that the at least one processor is configured to extract, from the x-ray image data, each of the more than one parameters in parallel (par.0108).  As understood in the art, parallel processing reduces the computational time by a factor of approximately the inverse of the number of processes being performed simultaneously, dramatically improving throughput.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Peschmann to extract each of the more than one parameters in parallel, as taught by Naidu, in order to significantly increase baggage scanning efficiency.

Further with respect to claim 6, Naidu teaches that the at least one processor is configured to determine if the information is indicative of the threat 450 by mapping the information to a probability of the threat being present (the number of histogram variations within a segmented object increases the odds of the object being a threat, where objects with only one, or more than 5, are automatically classified as a threat (par.0145), and where objects in between are further evaluated for the probability of a threat:  par.0155).  In this manner, false positives are reduced, thus providing more accurate threat detection with higher throughput, reducing the need for further stages of scanning.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the information of Peschmann to include an extent of volume contiguity, as taught by Naidu, in order to improve the accuracy and efficiency of the baggage inspection process.

Further with respect to claims 12 and 38, Simanovski teaches a common means of growth-based image segmentation, where the at least one processor is configured to identify one or more separate regions within the tomographic image by:
h) calculating a mean x-ray intensity of a set of pixels within the tomographic image (step 5, col.23, line 60);
i) determining an x-ray intensity of a pixel proximate to the set of pixels (step 7, col.24, line 8); and
j) adding the pixel to the set of pixels to form a region if the x-ray intensity of the pixel is within the standard deviation (step 8, line 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Peschmann to perform the above image segmentation as a known, proven means of accurately identifying potential threats in order to improve accuracy of threat detection, thus reducing false positives and the need for further inspection.

Further with respect to claims 13-15 and 39-41, Simanovski teaches a common growth-based image segmentation, where the at least one processor is configured to identify a region of the tomographic image (Figs.9 and 10) by:
h) defining an initial area of the region;
i) identifying a pixel outside the initial area (neighboring voxels, col.27, line 63, through col.28, line 2);
j) determining a first value associated with the pixel (density: col.27, line 63, through col.28, line 2);
k) determining a corresponding second value of the initial area (density: col.27, line 63, through col.28, line 2);
l) comparing the first value and the second value; and
m) if a predetermined relationship is found between the first value and the second value, including the pixel in the region (col.27, line 63, through col.28, line 2) (claims 13 and 39); where
n) the first value and second value are x-ray intensity values (density is proportional to the x-ray intensity) (claims 14 and 40); and where
o) the predetermined relationship includes an x-ray intensity of the pixel being within a predetermined range of an average x-ray intensity of the initial area (col.27, lines 64-67) (claims 15 and 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Peschmann to perform the above image segmentation as a known, proven means of accurately identifying potential threat objects in order to improve accuracy of threat detection, thus reducing false positives and the need for further inspection.

Further with respect to claims 16 and 42, Simanovski teaches that the at least one processor is configured to identify one or more separate regions within the tomographic image by using a statistical edge detection method (CCL).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Peschmann to perform the above image segmentation as a known, proven means of edge-based image segmentation for accurately identifying potential threat objects in order to improve accuracy of threat detection, thus reducing false positives and the need for further inspection.

Further with respect to claims 17 and 43, Naidu teaches that extracting a plurality of parameters from the x-ray tomographic image includes measuring a variance of a pixel intensity within one or more regions of the x-ray tomographic image (mean and standard deviation of the atomic number, standard deviation of the density, pars.0110-0111).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Peschmann to perform the above image segmentation as a known, proven means of image segmentation for accurately identifying potential threat objects in order to improve accuracy of threat detection, thus reducing false positives and the need for further inspection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884